UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1302


JOYCE WANJIKU THUKU; MWANZIA THUKU, a/k/a Muanzia Thuku;
MOSES MWANGI THUKU, a/k/a Moses Muangie Thuku; KARUNGU
THUKU; NYAMBURA THUKU, a/k/a Umbura Thuku,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 20, 2013                 Decided:   September 5, 2013


Before NIEMEYER, AGEE, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioners.   Stuart F. Delery, Acting Assistant
Attorney General, Richard M. Evans, Assistant Director, Margaret
A. O’Donnell, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Petitioners Joyce Wanjiku Thuku and her four children,

natives and citizens of Kenya, petition for review of the Board

of Immigration Appeals’ (“Board”) order dismissing the appeal of

the immigration judge’s order denying Thuku’s application for

withholding of removal. *      We have thoroughly reviewed the record,

including Thuku’s declaration, the various supporting documents

presented to the immigration court, and the transcript of the

merits hearing.        We conclude that the record evidence does not

compel a ruling contrary to the immigration judge’s finding that

Thuku failed to demonstrate a nexus between her past persecution

and   claimed   fear    of   future   persecution      and     the   statutorily

protected grounds.       See 8 U.S.C. §§ 1231(b)(3)(A), 1252(b)(4)(B)

(2006).       Our   review   of   the       record   further    confirms   that

substantial evidence supports the Board’s decision to uphold the

immigration     judge’s      denial     of      Thuku’s      application    for

withholding of removal.        See Gomis v. Holder, 571 F.3d 353, 359

      *
       Thuku’s four children were riders on her application,
through which Thuku sought only withholding of removal.
(Petitioners’ Br. at 2 n.2).     This court has held that “the
statute permitting withholding of removal does not encompass
derivative withholding claims, that is, claims for withholding
of removal based on persecution to another person; instead, an
alien seeking withholding of removal must establish that they
will suffer harm if removed.” Niang v. Gonzales, 492 F.3d 505,
513 (4th Cir. 2007).   Both the Board and the immigration judge
acknowledged the limitation on derivative claims for withholding
of removal, and Thuku does not contest this issue.



                                        2
(4th Cir. 2009) (explaining the “high degree of deference” this

court affords to the Board’s “determination of eligibility for

withholding of removal”).

            Accordingly, we deny the petition for review for the

reasons stated by the Board.        See In re: Thuku (B.I.A. Feb. 5,

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the   materials

before   this   court   and   argument   would   not   aid   the    decisional

process.

                                                             PETITION DENIED




                                     3